Citation Nr: 1744818	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a skin disability located on the low back.

2.  Entitlement to service connection for a vision disability.

3.  Entitlement to service connection for a disability manifested by stomach symptoms and nausea, to include irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 2000 to June 2004, including combat service in the Iraq War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, but was most recently certified to the Board by the RO in San Diego, California.  In the August 2012 rating decision, the Denver RO denied service connection for severe stomach problems, lower back itches, severe nausea problems, severe migraine headaches, and vision problems in both eyes.  

The Veteran's substantive appeal (VA Form 9) included all of the issues in the August 2012 rating decision.  However, in an August 2015 rating decision, in pertinent part, the San Diego RO granted service connection for migraine headaches.  As this represents a full grant of the benefit sought with respect to this issue, it is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In July 2016, VA received a claim from the Veteran for service connection for IBS.  The Veteran's claims of service connection for stomach problems and nausea have been re-characterized as a disability manifested by stomach symptoms and nausea, to include irritable bowel syndrome.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  On April 27, 2017, prior to the promulgation of a decision in the appeal, the Veteran testified in his hearing before the Board that a withdrawal of this appeal is requested as to the issue of entitlement to service connection for a skin disability located on the low back.  

2.  On April 27, 2017, prior to the promulgation of a decision in the appeal, the Veteran testified in his hearing before the Board that a withdrawal of this appeal is requested as to the issue of entitlement to service connection for a vision disability.

3.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  

4.  The probative medical evidence of record indicates that the Veteran has a current diagnosis of IBS, which is a medically unexplained chronic multisymptom illness.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for a skin disability located on the low back.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal by the Veteran have been met for the issue of entitlement to service connection for a vision disability.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  Withdrawal is only effective if it is explicit, unambiguous, and done with the Veteran's full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

On April 27, 2017, during his hearing before the Board, the Veteran testified that he wished to withdraw this appeal for the issues of a skin disability located on the low back and a vision disability.  The Veteran's representative clarified that the Veteran considered the vision disability to be part of his migraines, which are now service-connected, and that the Veteran did not consider the skin disability to be current.   The Veteran and his representative agreed that the only claim remaining before the Board was entitlement to service connection for IBS, claimed initially as severe nausea and severe stomach problems.  Once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).
 
The Veteran and his representative have clearly expressed unambiguous intent to withdraw the appeal for these issues.  The Board therefore finds that the Veteran's statement meets the criteria for withdrawal of the appeal for these issues.  

Because the Veteran has withdrawn this appeal for these issues, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review these issues, and the claims are dismissed.

IBS

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Veteran's service personnel records reflect that he is an Iraq War veteran, and Congress has created special rules with regard to such veterans establishing entitlement to service connection.  Service connection may be granted to a veteran who served in the Southwest Asia theater of operations during the Persian Gulf War who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117 (a)(1).  The Persian Gulf War is defined as the period from August 2, 1990 to a future date prescribed by Presidential proclamation or by law.  38 U.S.C.A. § 101(33) (West 2014).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317 (a)(2). 

The symptoms must manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2021.  38 C.F.R. § 3.317 (a)(1)(i).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317 (a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317 (a)(2)(ii)(4).  The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, joint pain, neuropsychological signs or symptoms, and gastrointestinal signs or symptoms.  38 U.S.C.A. §§ 1117 (g).  The list of functional gastrointestinal disorders that may be considered a medically unexplained chronic multisymptom illness includes IBS.  38 C.F.R. § 3.317, Note to paragraph (a)(2)(i)(B)(3).  

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the Veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

The Veteran contends that he has a current disability, manifested by stomach symptoms and nausea, to include IBS, that was caused or aggravated by his active duty service, including as due to an undiagnosed illness related to his service in the Persian Gulf War.   

An October 2012 VA treatment record notes a diagnosis of IBS.  

The Veteran was afforded a VA examination in November 2016.  The Veteran reported that he began to note changes in his bowel pattern after returning from deployment in 2004 and that his bowel symptoms have worsened over time.  The examiner listed the Veteran's symptoms as diarrhea, abdominal distension, nausea, abdominal pain, and frequent episodes of bowel disturbance with abdominal distress.  The examiner diagnosed IBS and characterized it as a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology.  The examiner opined that the Veteran's IBS was related to exposure to environmental hazards while stationed in Southeast Asia.

The Veteran testified during his April 2017 hearing before the undersigned Veterans Law Judge that his symptoms began in 2004 and included pain in the middle of the night, diarrhea, bloody stools, and a frequent need to use the restroom during the day.  The Veteran has also submitted five identical statements from fellow Marines attesting that he had nausea, stomach pain, and a frequent need to use the restroom during his active duty service.  

The Veteran has also submitted a medical opinion by his primary care physician, dated May 2017.  The private physician opined that it was more likely than not that the Veteran's active duty service caused his IBS.  

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War and has a current diagnosis of IBS, which the applicable regulation lists as an example of a functional gastrointestinal disorder that can be considered a medically unexplained chronic multisymptom illness.  The Veteran has credibly testified that his symptoms began after his deployment.  Both of the competent medical opinions of record agree that the Veteran's IBS is a result of his service in the Persian Gulf War.  In light of the totality of the circumstances, and giving the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that his IBS is a chronic disability resulting from a medically unexplained chronic multisymptom illness that manifested after his service in the Persian Gulf.  As the reasonable doubt created by the evidence must be resolved in favor of the Veteran, entitlement to service connection for IBS is warranted.  


ORDER

The appeal is dismissed with respect to the issue of entitlement to service connection for a skin disability located on the low back.

The appeal is dismissed with respect to the issue of entitlement to service connection for a vision disability.  

Service connection for IBS is granted.  



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


